Memorandum. Order affirmed, on the opinion of Mr. Presiding Justice Harold A. Stevens at the Appellate Division. With respect to the views in the dissenting opinion at the Appellate Division, the trial court’s charge concerning possession was eminently correct. Possession if joint is no less possession. The circumstances established the operation of a narcotics "factory”, and the inference that the tenant, as well as all those found in the apartment, were engaged in the illicit enterprise, was irresistible and therefore entitled the court to charge as it did and for the jury to find the defendant guilty as it did. There was therefore no need for a statutory presumption.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.